Citation Nr: 9934685	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who had recognized guerrilla service in the 
Philippines from September 1942 to April 1945, died in April 
1991.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Manila, Philippines.  The appellant had a personal hearing on 
her appeal before a hearing officer at the RO in March 1999, 
and a transcript is of record.  


FINDINGS OF FACT

1.  At the time of the veteran's death in April 1991, service 
connection was not in effect for any disability.

2.  According to the veteran's death certificate, the 
immediate cause of death was septicemia; the antecedent cause 
was pneumonia; the underlying cause was osteomyelitis of the 
right foot; and other significant conditions contributing to 
death were diabetes mellitus and right below the-knee 
amputation (BKA).  None of those disorders was shown to be 
present during or until more than 35 years following the 
veteran's service.  

3.  The competent (medical) evidence of record does not show 
any nexus between any of the causes of the veteran's death or 
other disorders noted during his terminal hospitalization and 
his period of military service.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's death certificate shows that the immediate 
cause of death was septicemia.  The antecedent cause was 
pneumonia; the underlying cause was osteomyelitis of the 
right foot; and other significant conditions contributing to 
death were diabetes mellitus and right below the-knee 
amputation.  He died at the age of 75 during hospitalization 
at the Veterans Memorial Medical Center (VMMC) in April 1991.  
No autopsy was indicated.  Service connection was not in 
effect for any disability at the time of death and the 
veteran had not filed any claim for VA disability benefits 
during his lifetime.  

Military processing affidavits, dated in October 1945 and 
October 1946, show that the veteran had incurred no illnesses 
or injuries except malaria, which reportedly had resolved.  
An undated physical examination record associated with these 
affidavits shows that the veteran had no endocrine 
disturbances and that his feet were normal.  There were no 
relevant abnormalities noted.   

The veteran was hospitalized at VMMC in October and November 
1986 for a complaint of recent-onset hemoptysis.  His prior 
medical history was noted to be a "hacking injury' in 1944, 
with no other hospitalizations.  During the course of 
hospitalization, he was noted to have pulmonary tuberculosis, 
extent and active undetermined, pneumonia, diabetes mellitus, 
and left ventricular hypertrophy (LVH).

The veteran was hospitalized at VMMC in June and July 1990 
for lower extremity complaints.  On admission he was noted to 
have uncontrolled diabetes mellitus and cellulitis secondary 
to stasis dermatitis.  The hospital records reflect that his 
past medical history was a head injury in 1940, hemoptysis in 
1977, and a diagnosis of diabetes in 1982, and that he had a 
diagnosed case of PTB since 1977.  An X-ray of the left knee 
and foot showed no definite evidence of osseous abnormality 
and a chest X-ray was interpreted as showing PTB, moderately 
advanced, with cicatrical atelectasis of the left upper lung, 
and an atheromatous aorta.  The final diagnoses were non-
insulin dependent diabetes mellitus (NIDDM), controlled, with 
secondary urinary tract infection (UTI); resolved left leg 
cellulitis; and PTB, moderately advanced, active (based on 
regression of lesions) with possible left upper lobe (LUL) 
atelectasis.  

The veteran was hospitalized at VMMC in April 1991, having 
been admitted for swelling of the right foot.  He died on the 
sixth hospital day.  History was recorded that he had 
developed swelling of the lower extremities six months prior 
to admission.  It also was indicated that PTB had been 
present since 1986 and diabetes had been detected in 1987.  
Three days prior to admission, swelling of the right foot had 
recurred with pain, fever and serosanguineous discharge, 
assessed as osteomyelitis of the foot for which a below the 
knee amputation was performed.  The pathology report 
indicates that there was diabetic gangrene of the right foot 
and leg with atherosclerosis of the blood vessels.  Hospital 
records also reflect arteriosclerotic heart disease, 
anteroseptal wall ischemia, left ventricular hypertrophy, 
diabetes mellitus, moderately advanced PTB, activity 
undetermined, and pneumonia.  Eventually, tachycardia 
developed and he had to undergo continuous hydrotherapy for 
fever.  His respirations became shallow and he deteriorated 
to the point of cardio-respiratory arrest with failure of 
resuscitation.  He expired.  According to the hospital 
summary the final diagnoses were diabetic foot with chronic 
osteomyelitis and secondary sepsis; atherosclerotic heart 
disease, complete left bundle branch block, anteroseptal wall 
ischemia, not in failure; non-insulin dependent diabetes 
mellitus; PTB, moderately advanced; pneumonia, septicemia, 
secondary; and emergency right below the knee amputation.  
According to a death protocol, the final diagnoses after 
death were chronic osteomyelitis of the ankle bones; 
arteriosclerotic heart disease, "CAHB," complete left 
bundle branch clock (CLBBB); anteroseptal wall ischemia; 
diabetes mellitus; status post below the knee amputation; PTB 
pneumonia and secondary septicemia.  The diagnoses "leading 
to death" were stated as PTB, pneumonia and secondary 
septicemia.  An autopsy was not performed.  

In support of her claim, the appellant indicated that the 
veteran had been hospitalized for PTB at Camp Murphy from 
1945 to 1946; for osteomyelitis at Balara from 1946 to 1947; 
and for diabetes at V. Luna General Hospital from 1947 to 
1948.  In September 1997, the registrar of V Luna General 
Hospital, AFP Medical Center, reported that records covering 
the period 1947 to 1948 had been destroyed by 
physical/natural calamities.  

During the appellant's hearing in March 1999, she testified 
that the veteran was first treated for diabetes mellitus in 
the 1970s at the VMMC.  





Legal Criteria

The threshold question is whether the claim for service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In general, a well- 
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  If a claim is 
not well grounded, the application for service connection 
must fail, and there is no further duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107, Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein. 38 C.F.R. § 3.303(a) (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be 
the immediate or underlying cause, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  

Service connection may be granted for arteriosclerosis, 
diabetes mellitus and/or osteomyelitis when such disease is 
manifested to a compensable degree within one year following 
separation from service.  Service connection may be granted 
for PTB when this disease becomes manifested to a compensable 
degree within three years following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
diagnosis or causation cannot constitute competent medical 
evidence.  Id; see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In order for a claim of entitlement to service connection for 
the cause of the veteran's death to be well grounded, there 
must be competent evidence of a service-connected disability 
that was either the principal or contributory cause of the 
veteran's death.  38 C.F.R. § 3.312; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Analysis

Initially, the Board must determine whether the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (a).  The appellant has argued that the causes of 
death specified on the death certificate resulted from the 
veteran's exposure to heat and colds he had as the result of 
his wartime service.  However, since she is not shown to have 
any medical expertise, her opinion as to the etiology of the 
veteran's various disorders is not competent evidence and is 
insufficient to made her claim well grounded.  Medical 
evidence or opinion is needed.  See Espiritu, Caluza.  

Although the appellant has indicated that the veteran was 
treated for PTB, osteomyelitis and diabetes during or soon 
after service, there is no competent evidence of such.  In 
fact, the veteran's prior medical history as noted in the 
VMMC hospital records does not tend to support the onset of 
any of the diseases linked to the veteran's death during or 
within a few years after service.  Only malaria was 
referenced in the available service records and it reportedly 
had resolved.  Additionally, the veteran did not file a claim 
for any VA disability benefits during his lifetime.  

The medical records on file show no pertinent diseases until 
decades after service.   Although the appellant has alleged 
that the veteran was treated at the V. Luna General Hospital 
in 1947 and 1948 for diabetes, any such records are not 
available, and by 1947 the veteran's recognized service had 
terminated more than one year earlier.  Additionally, the 
appellant's statement that he was treated for diabetes, PTB, 
and osteomyelitis in the mid to late 1940s is not competent 
evidence that the veteran actually had any of those disorders 
at that time, and the competent evidence (available medical 
records) dates them to the 1970s and 1980s.  

While the appellant feels that the fatal maladies in this 
case resulted from the veteran's exposure to heat and colds 
he had during service, no medical evidence has been produced 
to this effect.  With the absence of medical evidence linking 
any pertinent disorder to service, directly or presumptively, 
the claim is not well grounded, and the appeal must be 
denied.  The only "evidence" of a nexus between any fatal 
disease and active service is provided by the appellant, who 
lacks the medical expertise to provide competent evidence of 
a nexus.  Thus, the claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a); Caluza. 


ORDER

Service connection for the cause of the veteran's death is 
denied.   


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







